Exhibit 10.2

 

Standard Terms and Conditions for Tree.com BU Holding Company, Inc.

Restricted Stock Award

 

Overview

 

These Standard Terms and Conditions apply to the grant awarded to you by
Tree.com BU Holding Company, Inc. (the “Company”) of restricted shares of the
Company’s Class B Common Stock (the “Restricted Shares”).  You were notified of
your award of Restricted Shares (your “Award”) in a letter from Company (the
“Award Letter”).  Such letter and these Standard Terms and Conditions shall
constitute the “Agreement” governing your Award.

 

The meanings of all capitalized terms not defined within the text of these
Standard Terms and Conditions are set forth under “Definitions” section of these
Standard Terms and Conditions of the Award Letter, as applicable.

 

Continuous Service

 

In order for your Award to vest, you must be continuously employed by Tree or a
Related Company from the Grant Date through the Vesting Date, as those dates are
specified in the Award Letter.  Subject to the Early Vesting Events described
below, if you incur a Separation from Service from Tree and its Related
Companies prior to the Vesting Date for any reason, any rights you may have with
regard to unvested Restricted Shares shall be forfeited at that time,
notwithstanding your return to active employment with Tree or a Related Company
prior to the Vesting Date.

 

Early Vesting Events

 

Notwithstanding the above, if, prior to the Vesting Date any of the following
events (each, an “Early Vesting Event”) occur, you shall become vested in a
Pro-Rata number of your Restricted Shares:

 

(i)                                     You incur a Separation from Service due
to death or Disability;

 

(ii)                                  You incur a Separation from Service
without Cause;

 

(iii)                               You incur a Separation from Service for Good
Reason; or

 

(iv)                              The Company experiences a Change in Control.

 

Dividends

 

During the period beginning with the Grant Date and ending with the Vesting Date
(or the earlier forfeiture of your Restricted Shares), you will have the right
to receive dividends on the Restricted Shares, if any, to the extent dividends
are paid by the Company on its authorized and issued shares of Company Stock to
its stockholders of record.  These dividends, if any, will be paid at the same
rate and at the same time as such dividends are paid by the Company on its
authorized and issued shares.  However, these dividends, if any, will be paid
into an account bearing annual interest at the Wall Street

 

--------------------------------------------------------------------------------


 

Journal Prime Interest Rate at the end of each calendar year and will be held
until you have met the requirements for the vesting of the Restricted Shares as
provided above, at which time the accumulated dividends attributable to the
Restricted Shares that have vested and become transferable on the Vesting Date
shall be paid to you in a single lump sum distribution within 30 days following
the Vesting Date.  Any dividends attributable to Restricted Shares that do not
vest as of the Vesting Date shall be forfeited.

 

The Company’s obligation under this section shall be an unfunded and unsecured
promise to pay.  The Company shall not be obligated under any circumstances to
fund its financial obligations under this section prior to the date any
dividends become payable pursuant to the terms of this Agreement.  All dividends
held in the account described above will remain general assets of the Company
subject to the claims of its general creditors.  This Agreement does not give to
you any ownership interest in any assets of the Company, and all rights of
ownership in the accumulated dividends are and remain in the Company.  Your
right to receive payment of accumulated dividends attributable to vested
Restricted Shares shall be solely those of an unsecured general creditor of the
Company.

 

Power of Attorney

 

You hereby appoint the Company as your attorney in fact, with full power of
substitution, and authorize the Company to provide instructions to the Company’s
registrar and transfer agent for Company Stock as the Company may deem necessary
or proper to comply with the intent and purposes of this Agreement, including,
upon the occurrence of a forfeiture pursuant to the continuous service
requirements described above, to notify the registrar and transfer agent of the
forfeiture of such shares, together with instructions to cancel the shares
forfeited.  The registrar and transfer agent shall be entitled to rely upon any
notices and instructions delivered by your attorney in fact under the terms of
this Agreement.

 

Book Entry Form and Delivery of Shares

 

The Company shall, as soon as administratively feasible after your acceptance
and execution of this Agreement, direct the Company’s transfer agent for Company
Stock to make a book entry record showing ownership for the Restricted Shares in
your name, subject to the terms and conditions of this Agreement.  As soon as
practicable following the date on which the Restricted Shares become
nonforfeitable and fully transferable pursuant to the vesting provisions
described above, the Company will issue appropriate instructions to that effect
to the transfer agent for Company Stock.

 

Rights as a Stockholder

 

Subject to the provisions of this Agreement, you generally will have all of the
rights of a holder of Company Stock with respect to all of the Restricted Shares
awarded to you under this Agreement from and after the Grant Date until the
shares either vest or are forfeited and to receive dividends or other
distributions paid thereon, as provided above.

 

2

--------------------------------------------------------------------------------


 

Transfer Restrictions

 

You may not sell, assign, transfer, pledge, hypothecate or encumber your right
to receive Restricted Shares under this letter prior to the time such Restricted
Shares become fully vested in accordance with this letter.  In addition, your
receipt of any shares of Company Stock awarded to you pursuant to this Agreement
is contingent upon you (and any transferees, successors or assigns) agreeing to
be bound to the transfer restrictions set forth below.

 

(a)                                  General.  You may not sell, offer, assign,
pledge, transfer or otherwise dispose of any interest in any Restricted Shares
or shares of the Company’s Class B Common Stock (collectively, “Shares”)
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law) (“Sell”, “Sale”, or “Sold”), except pursuant to
(i)(A) any Sale of Shares to the public pursuant to an underwritten offering
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or to the public through a broker, dealer or market maker pursuant to the
provisions of Rule 144 adopted under the Securities Act (a “Public Offering”),
or (B) the provisions of this Agreement and (ii) your Restricted Shares has
become fully vested in accordance with this Agreement.

 

(b)                                 Permitted Transfers.  Subject to the terms
of this Agreement, you may Sell all or a portion of your Shares without abiding
by the requirements set forth in paragraph (c) below to any Permitted Transferee
(as defined below); however, as a condition to any Sale pursuant to this
paragraph (b), the Permitted Transferee must agree in writing that it shall be
subject to and bound by the provisions of this Agreement.  Notwithstanding the
foregoing, you may not avoid the provisions of this Agreement by making one or
more Sales to Permitted Transferees and then disposing of all or any portion of
such party’s interest in any such Permitted Transferee or effecting any other
material change in ownership of such Permitted Transferee.  For purposes of this
Agreement:

 

(i)                                     “Permitted Transferee” means:  (1) your
spouse, parent, descendant or sibling, if you retain voting control of such
Shares, or (2) any trust for your benefit or the benefit of your spouse,
children and/or lineal descendants, provided that you act as trustee and retain
the sole power to direct the voting and disposition of any Shares held by such
trust; provided, however, that in both circumstances no Shares may be
transferred to a minor except in trust or pursuant to the Uniform Gifts to
Minors Act.  If you transfer some or all of your Shares to a Permitted
Transferee you shall be referred to herein, as such Permitted Transferee’s
“Employee Transferor.”

 

(ii)                                  an “Affiliate” of a Person means any
stockholder, partner, member or other equity owner of such Person or any other
Person directly or

 

3

--------------------------------------------------------------------------------


 

indirectly controlling, controlled by or under common control with such Person;
and

 

(iii)                               “Person” means an individual, a partnership,
a corporation, a limited liability company, an association, a joint stock
company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.

 

(c)                                  Right of First Refusal.

 

(i)                                     Offer to Sell Shares.  Except as
provided in paragraphs (a) and (b) above, if you (hereinafter referred to as the
“Selling Stockholder”) shall desire to voluntarily or involuntarily Sell all or
any of your Shares, you must first receive a bona fide written offer from a
third party prospective purchaser to purchase such Shares and then deliver to
the Company a written notice (“ROFR Notice”) containing the following
information:

 

(A)                              The name and address of the prospective
purchaser of such Shares;

 

(B)                                The number of Shares that the Selling
Stockholder desires to Sell;

 

(C)                                The price being offered to the Selling
Stockholder and the terms of payment and any other terms and conditions of such
offer; and

 

(D)                               The proposed closing date for the transaction,
which shall be not less than 60 nor more than 90 days after the date of delivery
of the ROFR Notice.

 

For a period of 30 days after the giving of the ROFR Notice by the Selling
Stockholder, the Company shall have the option, exercisable in whole or in part
by notice in writing to the Selling Stockholder, to purchase all or any portion
of the Shares that are proposed to be Sold, at the lesser of: (1) the price and
upon the terms and conditions set forth in the ROFR Notice; or (2) the per-share
“Purchase Price” determined pursuant to the “Company Repurchase Right” section
of this Agreement multiplied by the number of Shares to be purchased by the
Company.  The decision to exercise such option, and action on such option may be
taken by the majority of the members of the Company’s Board of Directors (the
“Board”) (exclusive of the Selling Stockholder).  A failure by the Company to
give written notice of exercise during such period shall be deemed a rejection
by the Company of its option to purchase.

 

(ii)                                  Non-Cash Consideration for Shares.  If any
consideration to be received by a Selling Stockholder from a prospective
purchaser of its Shares consists of property other than cash, then the Company,
if it

 

4

--------------------------------------------------------------------------------


 

exercises its option to purchase the Selling Stockholder’s Shares, may deliver
to the Selling Stockholder, in payment of the non-cash portion of the purchase
price for the Shares proposed to be Sold, an amount of cash equal to the fair
market value of the non-cash consideration that has been offered to the Selling
Stockholder.  For purposes hereof, the “fair market value” of non-cash
consideration shall in each case be agreed upon by the Selling Stockholder and
the Company as provided in this Agreement, or, in the absence of such agreement,
such “fair market value” shall be determined by an appraisal thereof by three
independent qualified “Appraisers” (as such term is defined in the “Company
Repurchase Right” section of this Agreement), one being selected by the Company,
and the third Appraiser being selected by the two appraisers thus chosen.  The
cost of any such appraisal shall be borne equally by the parties to the
appraisal proceeding.  Any closing provided for herein may be extended for such
reasonable period of time as may be necessary in order for a required appraisal
to be completed.  In the event of an appraisal pursuant to this paragraph
(c)(ii), the parties agree to be bound thereby.

 

(iii)                               Closings.  If the Company exercises its
option to purchase granted under this section 1 of the Agreement, then the
closing of the purchase and sale transaction shall be held at the principal
office of the Company on a date designated by the Company, which date in no
event shall be later than 90 days after the Selling Stockholder gives the ROFR
Notice.

 

(iv)                              Right to Transfer.  If the Company does not
elect to purchase all the Shares that a Selling Stockholder desires to Sell, for
a period of 90 days from the earlier of the date of any closing pursuant to this
paragraph (c)(iv) or the expiration of the last option provided for in this
paragraph (c), the Selling Stockholder shall have the right to Sell the Shares
covered by the bona fide offer to the prospective purchaser named in the ROFR
Notice; provided, however, that the Sale is made in strict accordance with the
terms of sale set forth in the ROFR Notice and paragraphs (a) through (c).  In
addition, as a condition to any such Sale, the purchaser of the Shares must
agree in writing that it shall be subject to and bound by the provisions of this
Agreement.  In the event that the Sale of the unsold portion of the Shares
covered by the bona fide offer is not consummated within such 90 day period,
then the Selling Stockholder’s right to Sell such Shares shall be deemed to
lapse, and any Sale of such Shares without additional notice to the Company and
full compliance again with the provisions of this paragraph (c) of Appendix A
shall be deemed to be in violation of the provisions of this Agreement.

 

(v)                                 Prohibited Transfers Void.  Any purported
Sale of Shares in violation of this Agreement shall be void and shall not
transfer any interest or title to any Shares to the purported transferee.  The
Company shall not be required to transfer on its books any Shares Sold or
transferred in violation of any of the provisions set forth in this Agreement or
to treat as

 

5

--------------------------------------------------------------------------------


 

owner of those Shares or to pay dividends to any transferee to whom any of those
Shares shall have been so Sold.

 

(d)                                 Transfers, Future Sales.  Prior to you
transferring any Shares (other than pursuant to an Approved Sale or Public
Offering) to any Person, you shall cause the prospective stockholder or
transferee to be bound by this Agreement and to execute and deliver to the
Company a counterpart signature page to this Agreement in the form of Exhibit I
hereto.  Such prospective stockholder or transferee of Shares held by you shall
be deemed to be a stockholder of the Company hereunder from and after the date
such prospective stockholder or transferee executes this Agreement.

 

(e)                                  Termination of Transfer Restrictions.  The
transfer restrictions set forth in this Agreement shall cease to apply following
the consummation of a Public Offering.

 

Fractional Shares

 

A fractional share of Company Stock will not be issued and any fractional shares
will be disregarded.

 

Adjustments

 

If the number of outstanding shares of Company Stock is increased or decreased
as a result of a stock dividend, stock split or combination of shares,
recapitalization, merger in which the Company is the surviving corporation, or
other change in the Company’s capitalization without the receipt of
consideration by the Company, the number and kind of your unvested Restricted
Shares shall be proportionately adjusted by the Company (with approval by the
Committee as necessary) whose determination shall be binding.

 

Notices

 

Any notice to be given to the Company under the terms of this Agreement shall be
addressed to:

 

LendingTree, LLC

11115 Rushmore Drive

Charlotte, NC 28277

Attn: Legal Department

 

Applicable Withholding Taxes

 

No Restricted Shares that have become vested and fully transferable pursuant to
this Agreement shall be delivered to you until you have paid to the Company the
amount that must be withheld with respect to those Restricted Shares under
federal, state and local income and employment tax laws (the “Applicable
Withholding Taxes”) or you and the Company have made satisfactory arrangements
for the payment of such taxes. As an

 

6

--------------------------------------------------------------------------------


 

alternative to making a cash payment to satisfy the Applicable Withholding
Taxes, the Company (with approval by the Committee as necessary) may in its
discretion (a) permit you to deliver shares of Company Stock which you already
own (valued at their Fair Market Value as of the delivery date) in whole or
partial satisfaction of such taxes or (b) have the Company retain that number of
Restricted Shares (valued at their Fair Market Value as of the delivery date)
that would satisfy the Applicable Withholding Taxes.

 

The Company shall withhold Applicable Withholding Taxes with respect to
accumulated dividends directly from the amount of such accumulated dividends
payable to you pursuant to this Agreement.

 

Applicable Securities Laws

 

The Company may delay delivery of Restricted Shares that have become vested and
fully transferable pursuant to this Agreement until (a) the admission of such
shares to listing on any stock exchange on which the Company Stock may then be
listed, (b) receipt of any required representation by you or completion of any
registration or other qualification of such shares under any state or federal
law or regulation that the Company’s counsel shall determine as necessary or
advisable, and (c) receipt by the Company of advice by counsel that all
applicable legal requirements have been complied with. Additionally, you may be
required to execute a customary written indication of your investment intent and
such other agreements the Company deems necessary or appropriate to comply with
applicable securities laws.

 

Acceptance of Restricted Shares

 

By signing the Award Letter under which you were awarded the Restricted Shares,
you indicate your acceptance of these Restricted Shares and your agreement to
the terms and conditions set forth in this Agreement, which shall become the
Company’s Restricted Stock Award Agreement with you.  Unless the Company
otherwise agrees in writing, this Agreement will not be effective as a
Restricted Stock Award Agreement if you do not sign and return a copy.

 

Company Repurchase Right

 

As a condition to your receipt of any Restricted Shares awarded to you pursuant
to this Agreement, you (and any transferees, successors or assigns) hereby
irrevocably grant the Company (including its successors or assigns) the right,
exercisable by notice in writing to you (the “Repurchase Notice”), to purchase
all of your vested Restricted Shares.  The Repurchase Notice should contain the
number of vested Restricted Shares the Company desires to purchase from you. 
The “Purchase Price” of such shares shall be equal to (a) the number of vested
Restricted Shares the Company desires to purchase from you pursuant to the
Repurchase Notice, multiplied by (b) the “Fair Value” (as determined below) of a
share of Company Stock.  The Company may pay the Purchase Price in cash, shares
of Tree common stock, or a combination of cash and shares of Tree common stock;
provided, however, the Company may not pay any portion of the

 

7

--------------------------------------------------------------------------------


 

Purchase Price in shares of Tree common stock unless such amounts are paid
pursuant to an Tree equity plan previously approved by Tree’s shareholders or
prior to Tree obtaining shareholder approval of this Agreement.  The “Fair
Value” means, as of any time, with respect to each share of Company Stock, the
amount payable in respect of such share of Company Stock assuming the Company
were sold as a going concern as of a date that is within 15 days of the date as
of which the determination is to be made, in an arm’s length sale between an
informed and willing buyer and an informed and willing seller, under no
compulsion to buy or sell, respectively.  The determination of Fair Value shall
be determined by the Company in good faith; provided that in the event you
disagree with the Company’s determination of the Fair Value of the Company Stock
during the 30-day period immediately following the delivery of the Repurchase
Notice, then you and the Company shall each select an “Appraiser” (as defined
herein).  The two Appraisers so selected (the “Initial Appraisers”) shall
determine each share of Company Stock’s Fair Value.  If the higher value is not
more than 10% greater than the lower value, then the average of such values
shall be deemed to be the Fair Value; otherwise, the Initial Appraisers shall
select an additional Appraiser (the “Additional Appraiser”).  If they fail to
select such Additional Appraiser, then either you or the Company may apply,
after written notice to the other, to any judge of any court of general
jurisdiction for the appointment of such Additional Appraiser.  The Additional
Appraiser shall then determine a third determination of Fair Value and the Fair
Value shall be the average of such Additional Appraiser’s value and the Initial
Appraiser’s value that is closest in value to such Additional Appraiser’s
value.  Each party shall pay the expenses and fees of the appraiser selected by
it, and, if an Additional Appraiser is employed, the party who selected the
Initial Appraiser whose value was farther from that determined by the Additional
Appraiser shall pay all the expenses and fees of the Additional Appraiser.  The
term “Appraiser” means a firm of independent certified public accountants, an
investment banking firm or appraisal firm (which firm shall own no securities
of, and shall not be an affiliate, subsidiary or a Related Company of the
Company, Tree or any Related Company) of recognized national or regional
standing.  The Company may exercise its right to repurchase all of your vested
Restricted Shares (i) within 60 days following the availability of the final
financial results of the Company for the fiscal year of the Company ending
immediately following the Vesting Date (or date on which an Early Vesting Event
occurs, if applicable); and (ii) with respect to each subsequent anniversary of
the Vesting Date (or date on which an Early Vesting Event occurs, if
applicable), within 60 days following the availability of the final financial
results of the Company for the fiscal year of the Company ending immediately
following such subsequent anniversary.  If the Company exercises its right to
purchase all of your vested Restricted Shares pursuant to this section, then the
closing of the purchase and sale transaction shall be held at the principal
office of the Company on a date designated by the Company, which date in no
event shall be later than 90 days after the Company gives the Repurchase
Notice.  You shall have no right to vote as a stockholder of the Company on the
decision to exercise such repurchase right.

 

8

--------------------------------------------------------------------------------


 

Sale Right

 

Upon becoming vested in your Restricted Shares, you shall have the right,
exercisable by notice in writing to the Company (the “Sale Notice”), to require
the Company to purchase all of your vested Restricted Shares.  The Sale Notice
should contain the number of vested Restricted Shares you wish the Company to
purchase from you.  The sale price of such shares shall be equal to (a) the
number of Restricted Shares you wish to sell to the Company, multiplied by
(b) the Purchase Price (as defined above).  You may exercise your right to
require the Company to purchase your vested Restricted Shares (i) within 60 days
following the availability of the final financial results of the Company for the
fiscal year of the Company ending immediately following the Vesting Date (or
date on which an Early Vesting Event occurs, if applicable); and (ii) with
respect to each subsequent anniversary of the Vesting Date (or date on which an
Early Vesting Event occurs, if applicable), within 60 days following the
availability of the final financial results of the Company for the fiscal year
of the Company ending immediately following such subsequent anniversary.  If you
elect to exercise your right to require the Company purchase all of your vested
Restricted Shares pursuant to this Section 15, then the closing of the purchase
and sale transaction shall be held at the principal office of the Company on a
date designated by the Company, which date in no event shall be later than 90
days after you give the Company the Sale Notice.

 

Power of Attorney; Sale or Other Disposition by Majority Interest

 

As a condition to receipt of any Restricted Shares awarded to you pursuant to
this Agreement, you (and any transferees, successors or assigns) hereby
irrevocably appoint the Company as your agent and attorney-in-fact, with full
power of substitution for and in your name, to sell, exchange, transfer or
otherwise dispose of all or a portion of your Restricted Shares and to do any
and all things and execute any and all documents and instruments (including,
without limitation, any stock transfer powers) in connection therewith, such
powers of attorney to become operable only in connection with a Change in
Control.  Any sale, exchange, transfer or other disposition of all or a portion
of your Restricted Shares pursuant to the foregoing powers of attorney shall be
made upon substantially the same terms and conditions (including sale price per
share) applicable to a sale, exchange, transfer or other disposition of
unrestricted shares of the Company’s Class B Common Stock owned by the holder or
holders of a majority of the issued and outstanding shares of Class B Common
Stock.  For purposes of determining the sale price per share of the Restricted
Shares under this section, there shall be excluded the consideration (if any)
paid or payable to the holder or holders of a majority of the issued and
outstanding shares of Class B Common Stock in connection with any employment,
consulting, noncompetition or similar agreements which such holder or holders
may enter into in connection with or subsequent to such sale, transfer, exchange
or other disposition.  The foregoing power of attorney does not impose and shall
not be deemed to impose any fiduciary duty (except as set forth in this section)
or obligation on either the Company and shall be irrevocable and coupled with an
interest and shall not terminate by operation of law, whether by your death,
bankruptcy or your adjudication of incompetency or insanity or the occurrence of
any other event.

 

9

--------------------------------------------------------------------------------


 

Termination of Repurchase Right, Sale right and Power of Attorney

 

Notwithstanding the foregoing, the Company’s Repurchase Right, your Sale Right
and the power of attorney provisions (as described in three immediately
preceding sections of this Agreement) shall cease to apply in the event the
Company’s capital stock (as described in the “Representations and Warranties of
the Company” section below) becomes publicly traded on a nationally-recognized
stock exchange or authorized for trading through NASDAQ.  You agree that, in
connection with a transaction that results in the Company’s capital stock
becoming publicly-traded, you shall, if requested by the underwriter of such
transaction, enter into a customary lockup agreement relating to the Restricted
Shares.

 

Your Representations and Warranties

 

You hereby represent and warrant to the Company as follows:

 

(a)           You are acquiring the Restricted Shares for investment and not
with a view toward or for sale in connection with any distribution thereof, or
with any present intention of distributing or selling the Restricted Shares.

 

(b)           You understand that (i) the Restricted Shares have not been
registered under the Securities Act, or the securities laws of any state or
other jurisdiction in reliance upon exemptions from such registration
requirements for non-public offerings; (ii) the Restricted Shares may not be
sold, pledged or otherwise transferred except pursuant to effective
registrations or qualifications relating thereto under the Securities Act and
applicable state securities or blue sky laws or pursuant to an exemption
therefrom; and (iii) the Company is not under any obligation to register or
cause to be registered the Restricted Shares under the Securities Act or any
state securities laws, or to take any action to make any exemption from any such
registration provisions available.

 

(c)           You (i) have such knowledge and experience in financial and
business matters so that you are capable of evaluating, and have evaluated, the
relative merits and risks of owning the Restricted Shares and (ii) have adequate
means of providing for your current economic needs and possible personal
contingencies, have no need for liquidity in your investment in the Restricted
Shares and are able financially to bear the risks of ownership of the Restricted
Shares.

 

(d)           You are aware of and acknowledge the following:

 

(i)            that no Federal or state agency has made any finding or
determination regarding the fairness of this investment, or any recommendation
or endorsement of the Shares;

 

10

--------------------------------------------------------------------------------


 

(ii)           that neither the officers, directors, agents, Affiliates or
employees of the Company, nor any other Person, has expressly or by implication,
made any representation or warranty concerning the Company other than as set
forth herein;

 

(iii)          that the past performance or experience of the Company or the
Company’s officers, directors, agents or employees will not in any way indicate
or predict the results of the ownership of the Shares or of the Company’s
activities.

 

(e)           You have been advised and represented by independent legal counsel
regarding your rights and obligations under this Agreement (or you have
voluntarily declined to seek such counsel) and you fully understand the terms
and conditions contained herein.

 

(f)            You have all requisite capacity to enter into this Agreement and
to consummate the transactions contemplated hereby.  You have duly executed and
delivered this Agreement and this Agreement constitutes your legal, valid and
binding obligations, enforceable against you in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights generally
and except insofar as the availability of equitable remedies may be limited by
applicable law.  The execution, delivery and performance of this Agreement by
you does not and shall not conflict with, violate or cause a breach of any
agreement, contract or instrument to which you are a party or any judgment,
order or decree to which you are subject.

 

Representations and Warranties of the Company

 

The Company hereby represents and warrants to you as follows:

 

(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.  The Company has all
requisite capacity to enter into this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by the Company and this Agreement constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights generally and except insofar as the availability of equitable remedies
may be limited by applicable law.

 

(b)           All of the Restricted Shares to be issued hereunder will, on the
Grant Date, have been duly authorized, validly issued, fully paid and be
non-assessable.

 

11

--------------------------------------------------------------------------------


 

(c)           As of the Grant Date, the authorized capital stock of the Company
shall consist of (a) 55,500 shares which are divided into the following classes:
(i) 5,000 shares of “Class A Common Stock” (as defined in the Certificate of
Incorporation), par value $0.001 per share; (ii) 500 shares of Class B Common
Stock, par value $0.001 per share; and (b) 50,000 shares of “Preferred Stock”
(as defined in the Certificate of Incorporation), par value $1,000 per share.

 

Legends and Certificates

 

All certificates representing shares of Company Stock shall have endorsed in
writing, stamped or printed, thereon the following legend, as adjusted to
reflect your individual Award:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED,
QUALIFIED, APPROVED OR DISAPPROVED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN APPLICABLE EXEMPTION TO THE REGISTRATION
REQUIREMENTS OF SUCH ACT OR SUCH LAWS AND NEITHER THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION NOR ANY OTHER FEDERAL OR STATE REGULATORY AUTHORITY HAS
PASSED ON OR ENDORSED THE MERITS OF THESE SECURITIES.  THE TRANSFER OF ANY
SECURITIES REPRESENTED BY THIS CERTIFICATE IS FURTHER LIMITED BY THE PROVISIONS
OF THE RESTRICTED STOCK AWARD AGREEMENT AND ALL APPENDICES AND EXHIBITS THERETO,
DATED AS [DATE] BETWEEN TREE.COM BU HOLDING COMPANY, INC. AND [SHAREHOLDER] A
COPY OF WHICH IS ON FILE AT THE EXECUTIVE OFFICES OF TREE.COM, INC.”

 

Compliance with Section 409A of the Code

 

It is intended that this Agreement comply with Section 409A of the Code and
Treasury Regulations thereunder to the extent it is subject to Section 409A, and
other guidance and transition rules issued thereunder (“Section 409A”), and this
Agreement will be interpreted and operated consistently with that intent.  If
the Company determines that any provisions of this Agreement do not comply with
the requirements of Section 409A, the Company has the authority to amend this
Agreement to the extent necessary (including retroactively) in order to preserve
compliance with said Section 409A.  The Company also has express discretionary
authority to take such other actions as may be permissible to correct any
failures to comply in operation with the requirements of Section 409A.  Neither
the Company nor you have any discretion to accelerate the timing or schedule of
any benefit payment under this Agreement that is subject to Section 409A, except
as specifically provided herein or as may be permitted pursuant to Section 409A.

 

12

--------------------------------------------------------------------------------


 

Governing Law

 

This Agreement will be governed by the State of Delaware without giving effect
to any choice or conflict of law principles of any jurisdiction.

 

Definitions

 

For purposes of this Agreement, the following terms have the meanings indicated
below:

 

(a)           “Cause” means (i) the willful or gross neglect by you or your
employment duties; (ii) your plea of guilty of nolo contendere to, or conviction
for, the commission of a felony offense; (iii) your material breach of a
fiduciary duty owed to the Company, Tree or a Related Company; or (iv) your
material breach of any nondisclosure, non-solicitation or non-competition
obligation owed to the Company, Tree or a Related Company.  The determination
whether any of the events described in subclauses (i) through (iv) have occurred
shall be made by the Company in its sole and absolute discretion.

 

(b)           “Change in Control” means the happening of any of the following
events:

 

(i)            The acquisition by any individual, entity or “Group” (as such
term is defined in Section 13(d)(3) and 14(d)(2) of the Securities Exchange Act
of 1934 (the “Exchange Act”)) (an “Individual”), other than the Company, of
“Beneficial Ownership” (as defined in Rule 13d-3 promulgated under the Exchange
Act) of equity securities of the Company representing more than 50% of the
voting power of the then outstanding equity securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that any acquisition that would constitute a
Change in Control under this subsection (i) that is also a “Business
Combination” (as defined in subclause (iii) below) shall be determined
exclusively under subsection (iii) below; or

 

(ii)           Individuals who, as of the date first written above, constitute
the Board of Directors of the Company (the “Company Board”) (such individuals
being, the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Company Board; provided, however, that any individual becoming a
director subsequent to the date first written above, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the Incumbent Directors at such time shall become an
Incumbent Director, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of an
Individual other than the Board of Directors of the Company; or

 

(iii)          Consummation of a reorganization, merger, consolidation, sale or
other disposition of all or substantially all of the assets of the Company, the
purchase of assets or stock of another entity, or other similar corporate
transaction (a

 

13

--------------------------------------------------------------------------------


 

“Business Combination”), in each case, unless immediately following such
Business Combination, (1) more than 50% of the Resulting Voting Power shall
reside in Outstanding Company Voting Securities retained by the Company’s
stockholders in the Business Combination and/or voting securities received by
such stockholders in the Business Combination on account of Outstanding Company
Voting Securities, and (2) at least a majority of the members of the board of
directors (or equivalent governing body, if applicable) of the entity resulting
from such Business Combination were Incumbent Directors at the time of the
initial agreement, or action of the Company Board, providing for such Business
Combination; or

 

(iv)          Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, (1) in no event shall any transaction or event
described in subclauses (i) through (iii) above constitute a Change in Control
if such transaction or event results in an Individual owning a majority interest
in the equity securities or assets of the Company if such Individual owns 15% or
more of the outstanding capital stock of Tree or the Company, as applicable, as
of the date of this Agreement, and (2) in no event shall the replacement of a
majority of members of the Company’s Board of Directors, as described in
subclause (ii) above, constitute a Change in Control if Tree maintains
Beneficial Ownership of more than 50% of the voting power of the then
outstanding equity securities of the Company.

 

(c)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)           “Committee” means the Compensation Committee of Tree.

 

(e)           “Company Stock” means shares of the Company’s Class B Common
Stock.

 

(f)            “Disability” means a (i) a permanent and total disability as
determined under the Company’s applicable long-term disability plan, or (ii) if
there is no such plan applicable to you, a Disability as determined by the
Committee.

 

(g)           “Good Reason” means your voluntary termination of employment
within one hundred and twenty (120) days following the initial existence of one
or more of the following conditions which arise without your written consent:
(i) a  diminution of your base compensation of twenty percent (20%) or more;
(ii) a material diminution of your authority duties or responsibilities; or
(iii) a change in the geographic location of more than fifty (50) miles at which
you must perform services for the Company, Tree or a Related Company. 
Notwithstanding the foregoing, you must provide the Company written notice of
the existence of a condition described in subclauses (i) through (iii) above
within 60 days following the initial existence of such condition.  The Company,
Tree or a Related Company (as applicable) shall then have a period of at least
30 days during which it may remedy the condition.  If the Company, Tree or a
Related Company

 

14

--------------------------------------------------------------------------------


 

(as applicable) does not remedy the condition by the end of such 30-day period,
you may voluntarily terminate your employment and such termination of employment
shall be deemed to constitute Good Reason.

 

(h)           “Pro-Rata” with respect to a number of Restricted Shares, means
the total number of Restricted Shares awarded to you pursuant to this Agreement
multiplied by the fraction, (i) the numerator of which is the total number of
days from the Grant Date through the date of the applicable Early Vesting Event
and (ii) the denominator of which is the total number of days from the Grant
Date through the Vesting Date as set forth earlier in this Agreement.

 

(i)            “Related Company” means any corporation, trade or business that
would be required to be treated as a single employer with Tree under Code
Sections 414(b) or (c), provided that, in applying Code Sections 1563(a)(1),
(2) and (3) for purposes of determining a controlled group of corporations, or
in applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses under common control, the phrase “at least 50%”
shall replace the phrase “at least 80%” each time it appears in those sections.

 

(j)            “Resulting Voting Power” means the outstanding combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors (or equivalent governing body) of the entity resulting
from a Business Combination (including, without limitation, an entity which as a
result of such transaction owns the Corporation or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries).

 

(k)           “Separation from Service” means a separation from service as
defined in Section 1.409A-1(h) of the Treasury Regulations.

 

(l)            “Treasury Regulations” means the final, temporary or proposed
regulations issued by the Treasury Department and/or Internal Revenue Service as
codified in Title 26 of the United States Code of Federal Regulations.  Any
references made in this Agreement to specific Treasury Regulations shall also
refer to any successor or replacement regulations thereto.

 

(m)          “Tree” means Tree.com, Inc.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT I

 

SIGNATURE PAGE TO THE

RESTRICTED STOCK AWARD AGREEMENT

DATED AS OF [DATE]

AMONG TREE.COM BU HOLDING COMPANY, INC.

AND [NAME]

 

The undersigned hereby executes the Restricted Stock Award Agreement (the
“Agreement”), authorizes this Signature Page to be attached as a counterpart of
the Agreement, and hereby agrees to be bound by the Agreement; and this
Signature Page, together with the Signature Pages of Tree.com BU Holding
Company, Inc. shall constitute counterpart copies of the Agreement in accordance
with the terms of the Agreement.

 

If an entity:

 

 

 

 

Print Stockholder Name

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

If an individual:

 

 

 

 

(Print Stockholder Name)

 

 

 

 

 

Address:

 

 

--------------------------------------------------------------------------------